Citation Nr: 1228689	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  04-26 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include as secondary to service-connected adductors myositis, left/adductors tenosynovitis. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1979 to June 1985. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2003 rating decision in which the RO denied service connection for anxiety features, to include as secondary to adductors myositis, left/adductors tenosynovitis.  The Veteran filed a notice of disagreement (NOD) in November 2003.  A statement of the case (SOC) was issued in May 2004, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2004. 

In June 2006, the Board remanded characterized the claim on appeal as a request to reopen a previously-denied claim, and remanded the claim-to the RO, via the Appeals Management Center (AMC), in Washington, D.C., for further action.  After completing further action, the AMC determined that new and material evidence had been received to reopen the claim, but denied the claim for service connection on the merits (as reflected in a January 2007 supplemental SOC (SSOC)), and returned this matter to the Board for further appellate consideration.

In December 2007, the Board again remanded the request to reopen to the RO, via the AMC, for further action.  After completing further action, the AMC continued to deny the claim (as reflected in an April 2009 SSOC), and returned this matter to the Board for further appellate consideration.

In September 2010, the Board again remanded the request to reopen  to the RO, via the AMC, in Washington, D.C., to ascertain whether the Veteran desired a Board hearing.  

In January 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record. 

In June 2011, the Board reopened the claim for service connection, then remanded the claim for service connection, on the merits, to the RO, via the AMC, for further action, to include additional development of the evidence.  After accomplishing further action, the AMC continued to deny the claim (as reflected in the May 2012 SSOC), and returned this matter to the Board for further appellate consideration.

For the reasons expressed below, the matter remaining on appeal is being remanded to the RO, via the AMC.  VA will notify the appellant when further action, on his part, is required.


REMAND

Unfortunately the Board finds that further RO action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter. 

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In the June 2011 remand, the Board instructed the RO to arrange for the Veteran VA examination, by a psychologist or psychiatrist, at a VA medical facility.  The examiner was directed that the examination report should reflect consideration of the Veteran's documented medical history and assertions.  The examiner was requested to clearly indicate whether the Veteran has, or has had at any point pertinent to the claim on appeal, an acquired psychiatric disability.  If so, the examiner was instructed to offer an opinion, consistent with sound medical principles, and based on consideration of the Veteran's in-service and post-service history and assertions, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) the disability had its onset in or is otherwise medically related to service; or, if not, (a) was caused or (b) is aggravated (worsened beyond natural progression) by the Veteran's service-connected adductors myositis, left/adductors tenosynovitis.  If aggravation was found, the examiner was requested to attempt to quantify the extent of additional disability resulting from the aggravation.  Further, the examiner was to set forth all examination findings, along with a complete, clearly stated rationale for the conclusions reached.

Pursuant to the remand, the Veteran was afforded a VA mental disorders examination in December 2011.  While the examiner diagnosed the Veteran with depressive disorder not otherwise specified and provided the requested opinions, it appears that the examiner failed to consider the Veteran's complete documented medical history.  In this regard, in the rationale for the examiner's opinion for why the psychiatric disability did not have its onset during the Veteran's military service and was not caused by such service, the examiner stated that there is no evidence of psychiatric complaints, psychiatric findings, or psychiatric treatment during military service.  

The Board notes, however, that the service treatment records reveal that in March 1981, the Veteran sought treatment with complaints of nervousness with a duration of several weeks after working late in the evenings.  He stated that he had trouble sleeping at night and he had thoughts of killing someone then himself.  Additionally, in May 1981, the Veteran reported that he was nervous and could not sleep.  He said that he went to bed at 2200 and woke up at 0200 and walked the halls.  He indicated that he had experienced problems over the previous 3 weeks and said that he was "depressed."  He related that his unit makes him feel crazy and he got mad at orders he received.  It was noted that he drinks too much.  The assessment upon examination was of situational stress.

As it is apparent that the December 2011 VA examiner's opinion and rationale was not based on full consideration of the Veteran's medical history, a supplemental opinion is needed to ensure that VA fulfills its duty to assist.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  This opinion should include consideration of whether the Veteran's currently diagnosed psychiatric disability is related to military service, as well as whether such disability is related to service-connected adductors myositis, left/adductors tenosynovitis.  See Robinson v. Mansfield, 21 Vet. App. 545, 553 (2008) (the VA must consider all possible theories of entitlement raised by the claimant or the evidence of record).  See also 38 C.F.R. § 3.310 (2011).

Hence, the RO should forward the claims file to the examiner who provided the December 2011 opinion regarding the claimed acquired psychiatric disability for a supplemental opinion.  The RO should arrange for the Veteran to undergo further examination only if the December 2011 examiner is unavailable or the requested opinion cannot be provided without an examination of the Veteran.  

The Veteran is hereby advised that failure to report to any scheduled examination, without good cause, shall result in denial of the reopened claim for service connection for an acquired psychiatric disability, to include as secondary to the adductors myositis, left/ adductors tenosynovitis.  See 38 C.F.R. § 3.655(b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility. 

Prior to obtaining further medical opinion in this matter, to ensure that all due process requirements are met, and that the record before the examiner and the RO is complete, the RO should obtain and associate with the claims file all outstanding, pertinent records. 

The claims file currently includes records from the San Juan VA Medical Center (VAMC) (dated up to October 2011), and from the Mayaguez VAMC (dated up to July 2011); however, more recent records from these facilities may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613   (1992).  Hence, the RO should obtain from the above-noted facilities all outstanding records of mental health evaluation and/or treatment of the Veteran.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c)  as regards requests for records from Federal facilities. 

The RO should also give the appellant another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the appellant should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011). 

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal. 

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from all outstanding pertinent records of mental health evaluation and/or treatment of the Veteran from the San Juan VAMC (since October 2011) and from the Mayaguez OPTC (since July 2011).  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

2.  The RO should furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record. 

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, the RO should obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2011).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the Veteran's entire claims file should be forwarded to the examiner who provided the December 2011 medical opinion regarding the claimed acquired psychiatric disability, for an addendum opinion. 

The examiner should provide an opinion, consistent with sound medical principles, and based on consideration of the Veteran's in-service and post-service history and assertions, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that diagnosed psychiatric disability had its onset in or is otherwise medically related to service, to particularly include the in-service complaints of nervousness. 

If the psychiatrist concludes that the diagnosed psychiatric disability not medically related to service, the psychiatrist should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability (a) was caused, or (b) is aggravated (worsened beyond the natural progression) by the Veteran's service-connected adductors myositis, left/adductors tenosynovitis.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In rendering the requested opinion, the examiner should specifically consider and discuss the Veteran's documented medical history reflected both in- and post-service treatment records, along with the Veteran's lay assertions.  

If the December 2011 examiner is not available, or is unable to provide the requested opinion without examining the Veteran, the RO should arrange for the Veteran to undergo VA examination, by a psychologist or psychiatrist, to obtain opinions responsive to the questions posed above for each diagnosed psychiatric disability.

Under such circumstances, the entire claims file, to include a complete copy of this REMAND must be made available to the individual designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies (to include psychological testing, if deemed warranted) should be accomplished (with all findings made available to the requesting examiner prior to the completion of his/her report), and all clinical findings should be reported in detail.  

The examiner should set forth all examination findings (if any), along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility. 

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested action, and any additional notification and/or development deemed warranted the RO should adjudicate the matter on appeal.

If the Veteran fails, without good cause, to report to any scheduled examination, in adjudicating the reopened claim, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate. 

Otherwise, the RO should adjudicate the claim for service connection, to include on a secondary basis, in light of all pertinent evidence and legal authority. 

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


